ORDER
PER CURIAM.
Appellant, Stephen Daniels (Movant), appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We previously affirmed Movant’s convictions for second degree murder in violation of section 565.021, RSMo 2000, and armed criminal action in violation of section 571.015, RSMo 2000. State v. Daniels, 983 S.W.2d 550 (Mo.App. E.D.1998). He now contends the motion court clearly erred in denying his claim that his trial attorney provided ineffective assistance by refusing to permit him to testify.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). We have examined the record and facts and determine an extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).